Citation Nr: 9916941	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  90-20 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945, October 1946 to December 1947, March 1951 to December 
1952, and from June 1960 to August 1960, with subsequent 
periods of active duty for training.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1989 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.  This case was last before the 
Board in December 1996, at which time it was remanded for 
further development.  Following completion of the requested 
development, the M&ROC, in a Supplemental Statement of the 
Case mailed to the veteran in March 1998, continued to deny 
the benefit sought on appeal.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

Right ear hearing loss, initially assessed subsequent to 
service, originated therein during wartime.

CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Under the law, in the context of this appeal, service 
connection may be granted for disability incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.

The veteran contends that he presently has hearing loss 
involving his right ear which is attributable to trauma to 
the head sustained in service as well as exposure to the 
acoustic trauma occasioned by the firing of the "large 
guns" of ships during combat operations in World War II.  In 
this regard, while extant service medical records (which, to 
be sure, reflect no assessment of right ear hearing loss) are 
negative for any incident of head trauma, the record 
elsewhere reflects that the veteran was decorated for his 
participation in combat while assigned to a ship during World 
War II.  Subsequent to service, right ear hearing loss was 
initially assessed in the 1980's.  

In considering the veteran's claim for service connection for 
right ear hearing loss, the Board observes that, based on the 
reports pertaining to a number of audiograms administered him 
by VA, the veteran is shown to presently has right ear 
hearing loss in accordance with the provisions of 38 C.F.R. 
§ 3.385.  While service medical evidence, as noted above, is 
not indicative of right ear hearing loss pursuant to 
38 C.F.R. § 3.385, such consideration does not preclude 
service connection if current hearing impairment under such 
provision is shown, of which, in addition, there is evidence 
of a causal relationship to service.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  

As to evidence of such causal relationship, in conjunction 
with pertinent examination afforded the veteran by VA in 
February 1997, on which occasion the veteran specifically 
alleged having been exposed to loud noise "in combat during 
World War II", the examiner (one Dr. Hsu) was of the view 
that the veteran's right ear hearing loss was related to 
factors including exposure to acoustic trauma in service.  In 
a statement dated in March 1997, a VA audiologist opined 
that, in her view, "it [was] indeed as likely as not that" 
the veteran's right ear hearing loss was associable with 
exposure to inservice acoustic trauma.  Thereafter, a March 
1998 statement submitted by Dr. Hsu, who was then apparently 
no longer employed by VA, reflects his view that his earlier 
opinion (presumably that advanced in conjunction with his 
examination of the veteran under VA auspices in February 
1997) bearing on the etiology of the veteran's right ear 
hearing loss was a product of his having been "mislead" as 
to the veteran's clinical history and (apparently) not having 
the benefit of access to the veteran's service medical 
records.  On the basis of his review of the same, however, 
Dr. Hsu opined that the veteran's "hearing loss developed 
and progressed" after the close of World War II.  

With respect to Dr. Hsu's latter opinion, the Board observes 
that the physician elaborates that his recent review of the 
veteran's service medical records included perusal of reports 
pertaining to "previous hearing tests [afforded him] up to 
October 1946".  While such record (as noted by the Board 
above) is in fact is silent for any assessment of right ear 
hearing loss, the Board would reiterate, in accordance with 
Hensley, supra, that such consideration does not prohibit 
service connection if current hearing impairment under 
38 C.F.R. § 3.385 is shown, of which, in addition, there is 
evidence of a causal relationship to service.  Given the 
foregoing observation, then, and inasmuch as pertinent 
service personnel documentation (alluded to above) does in 
fact, consistent with the veteran's contentions, confirm that 
he did participate in naval combat in World War II, the Board 
is of the view that the above-quoted opinion advanced by the 
VA audiologist in the March 1997 statement is more tenable 
clinically than the March 1998 opinion put forth by Dr. Hsu.  
In light of the March 1997 opinion, then, and with favorable 
resolution of reasonable doubt, the Board is of the view, in 
accordance with the provisions of 38 C.F.R. § 3.303(d), that 
the veteran's currently shown right ear hearing loss, though 
initially assessed subsequent to service, originated therein 
during wartime.  Therefore, service connection for right ear 
hearing loss is granted.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303, 3.385.




ORDER

Service connection for right ear hearing loss is granted. 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

